Citation Nr: 1645648	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  08-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


	THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 2, 2015.

2.  Entitlement to a rating in excess of 70 percent for PTSD since December 2, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 2, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to April 1969.

In January 2012, the Board granted a 50 percent rating for PTSD effective March 28, 2007.  That decision was appealed to the Veterans Claims Court.  In a June 2013 Memorandum Decision, the Court set aside the Board's January 2012 decision and remanded the matter for further development.  In May 2014, the Board remanded the matter for additional evidentiary development.  

In December 2014, the Board again denied the appeal and remanded entitlement to a TDIU for additional development.  The Veteran also appealed this decision to the Court.  In a March 2016 Memorandum Decision, the Court set aside the Board's December 2014 decision and remanded the matter for further development.  The case has again been returned to the Board for appellate review.

The Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the December 2014 remand orders with regard to the claim for entitlement to a TDIU and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In January 2016, the AOJ partially granted the claim for PTSD and assigned a 70 percent rating effective December 2, 2015.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating has remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2016, the AOJ awarded entitlement to a TDIU, effective December 2, 2015; however, the claim for a TDIU has been pending since March 2007.  Therefore, as the Board has jurisdiction over such issue for the appellate period prior to December 2, 2015, it has been listed on the title page of this decision. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   

After the issuance of the August 2014 supplemental statement of the case, additional evidence was associated with the record, to include a December 2015 VA PTSD examination report.  The Veteran waived initial AOJ consideration of this evidence in October 2016.  See 38 C.F.R. § 20.1304 (2015).   The Board may therefore properly consider such evidence.


FINDINGS OF FACT

1.  For the period prior to December 2, 2015, PTSD was manifested by subjective complaints of nightmares, sleep difficulties, intrusive thoughts, rare flashbacks, mild panic, exaggerated startle response, anxiety, and avoidance symptoms; objective findings included normal appearance, attitude, and behavior, good hygiene and grooming, cooperative, good eye contact, oriented to person, place, and time, appropriate-to-flat affect, relevant and coherent speech, rational and goal-directed thought processes, no memory loss, some anxiety, some depression, no psychiatric hospitalizations, no psychiatric medications, no suicide or homicidal ideation, and no hallucinations, delusions, obsessions, compulsions, phobias, or ritualistic behaviors.

2.  For the appeal period since December 2, 2015, PTSD has been manifested by subjective complaints of social isolation, few friends, strained family relationships, irritability, depressed mood, anxiety, suspiciousness, sleep impairment, and memory impairment; objective findings include no psychiatric hospitalizations or medication, well-groomed, good eye contact, tense and anxious, pressured speech, flat affect, forgetfulness in completing tasks, and impaired impulse control.  Gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, the inability to perform activities of daily living, and disorientation were not shown.

3.  For the period prior to December 2, 2015, the Veteran was service-connected for PTSD at 50 percent and tinnitus at 10 percent.  The combined rating was 60 percent.

4.  The Veteran was not unable to secure or follow substantially gainful employment solely as a result of his service-connected disabilities prior to December 2, 2015.


CONCLUSIONS OF LAW

1.  For the appeal period prior to December 2, 2015, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code (DC) 9411 (2015). 

2.  For the appeal period since December 2, 2015, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.130, DC 9411 (2015). 

3.  For the appeal period prior to December 2, 2015, the criteria for referral for a TDIU were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

The Veteran contends that a higher rating is warranted for his PTSD.  In December 2008, he wrote that he had experienced terrible problems with explosive situations and loneliness from Vietnam.

Rating in Excess of 50 Percent for PTSD Prior to December 2, 2015

In January 2008 VA treatment records, the Veteran complained of nightmares and sleep difficulties dating back to Vietnam.  An examination revealed no memory loss, anxiety, but some depression.  He was diagnosed with depression/anxiety.  By February 2008, his diagnosis was depressive disorder, not otherwise specified.

In a July 2008 VA examination, the Veteran reported a history of being married and with an adult child.  He retired after 30 years of service with no history of work-related disruptions or impairment related to PTSD.  He indicated that his PTSD symptoms were mild but clearly present.  He believed his retirement helped his symptoms because there was no longer stress from work.  He noted no history of psychiatric hospitalization, suicidal attempts, or drug abuse.

The PTSD symptoms consisted of nightmares averaging 2 to 3 times a month where he would awaken in a state of hyperarousal and a profuse sweat.  He also endorsed episodic intrusive thoughts, memories and recollections several times a week.  Flashbacks were rare but they did occur.  He indicated that if he was in a public situation with any chance of a confrontation, he would experience a flashback, "get clammy," and experience mild panic.  He also reported symptoms of mistrusting others, an exaggerated startle response to loud noises, mild sleep disturbances, and chronic anxiety.  He denied a history of anger or impulse control problems.  He indicated that he was not particularly hypervigilant at home.  

During the mental status evaluation, the Veteran's appearance, attitude and behaviors were generally within normal limits.  He appeared well nourished.  His attire was neat and appropriate, and his hygiene and grooming were good.  He was cooperative throughout the interview and maintained good eye contact.  He was oriented in all spheres.  Mood was generally pleasant and euthymic throughout the examination.  Affect was appropriate and a full range was noted.  Speech was relevant, coherent and productive.  Thought processes were rational and goal-directed.  There was no evidence of suicidal or homicidal ideation, hallucinations, delusions, obsessions, compulsions, phobias or ritualistic behaviors.  Short-term memory and concentration skills appeared intact.  Insight and judgment were generally good.  The examiner noted that the Veteran presented with a history of mild to moderate social anxiety and some degree of social avoidance.  

The examiner characterized the Veteran's PTSD as chronic and mild.  There was no evidence of a diagnosable clinical depression, mania, psychosis, or an Axis II personality disorder.  A GAF score of 70 was assigned.  The examiner noted there was no indication of any marked impairments attributable to the Veteran's PTSD.  The Veteran was able to maintain himself individually and accomplish his activities of daily living.  Overall, the examiner characterized the Veteran's level of personal and social adjustment as mildly impaired due to his PTSD.  

With regards to occupational impairment, the examiner recounted the Veteran's retirement and noted there were no major work-related difficulties due to PTSD.  Further, the examiner opined that the Veteran's mild PTSD symptomatology did not suggest any significant work-related difficulties, at that time, if he were to seek employment.  The examiner believed that with treatment the Veteran's prognosis was good.  

An August 2008 VA treatment note indicated that the Veteran appeared anxious and was afraid of being "locked up or thought to be crazy."  He denied suicidal or homicidal ideation and displayed no evidence of hallucinations or delusions.  His judgment appeared intact and his insight fair.  He also appeared fully oriented to person, place and time.  He reported no memory problems and stated he experienced nightmares and severe sleep problems, intrusive memories, high anxiety in response to triggers and struggled with anger.  He described his marriage as good and noted he had a distant relationship with his son.  He also reported he enjoyed fishing and gardening and had not experienced loss of pleasure.

In a subsequent August 2008 VA treatment note, he appeared calm and his affect was flat.  There was no evidence of hallucination or delusions and he denied suicidal or homicidal ideation.  His judgment appeared intact and his insight fair.  He reported avoidance behaviors, feelings of numbness, ongoing disturbing memories, flashbacks, nightmares, extreme hypervigilance and anxiety.

In a September 2008 VA mental health note, he was described as oriented with no evidence of hallucination or delusions.  He reported no suicidal or homicidal ideation.  His affect was blunt and his speech clear and direct with normal volume, rate and rhythm.  His judgment was intact and his insight appeared fair.  A GAF of 51 was assigned.

In a subsequent September 2008 note, his arousal symptoms included severe anger problems, anxiety (breaking out in sweat, racing heart and becoming agitated), hypervigilance, exaggerated startle response, and sleep problems.  His intrusive symptoms included nightmares, intrusive thoughts, repeated discussions about events in Vietnam and flashbacks.  Avoidance symptoms were as such that the Veteran avoided crowds, going out at night, and being alone.  He did not allow his wife to go places without him and reported difficulty tolerating closeness with his wife.  He maintained a blunt affect and avoided emotions.  

In a November 2008 PTSD clinic note, his affect was constricted and he displayed little emotion when discussing his trauma.  His mood appeared anxious and his posture tense.  The Veteran denied any suicidal or homicidal ideations.  There was no evidence of hallucinations or delusions.  When asked, the Veteran indicated his anxiety and the nightmares bothered him greatly.

It does not appear that the Veteran underwent any psychiatric treatment over the next several years.  In July 2014, he was afforded another PTSD examination.  He acknowledged that he had not had any psychiatric treatment since 2008.  He and his wife had relocated to Georgia to be closer their son and his family.  His activities with his wife included fishing, taking walks, and gardening.  He denied any interaction with his siblings and stated he had no interaction with others but tried to attend church.  At the time, VA treatment records showed no active prescriptions for psychotropic medication.  

On physical examination, the Veteran appeared alert, coherent, and oriented in all spheres.  His hygiene and grooming appeared good.  His affect was flat and mood was unremarkable.  He displayed no evidence of delusions or hallucinations.  He reported sleeping for eight hours a night with middle insomnia and nightmares.  He also reported no appetite disturbances, or suicidal or homicidal ideations.  Additional symptoms included anxiety, chronic sleep impairment and flattened affect.  The examiner opined that the Veteran exhibited occupational and social impairment due to due to mild or transient symptoms which decreased work efficiency and ability to perform tasks only during periods of significant stress.  Overall, the examiner concluded the examination and record indicated the Veteran's PTSD appeared to be mildly severe.

A September 2015 VA treatment note reflects the Veteran's complaints of intrusive rumination and anxiety symptoms and that he was unable to sleep due to rumination and nightmares a few times a week.  He also reported feeling overwhelmed due to his memories of in-service traumas and that he "shut down" by gardening, reading his Bible, and spending time outdoors.  He also reported struggling with hypervigilence symptoms and that he patrolled at night, avoided country roads because they remind him of service, and he was uncomfortable around large groups of people.  He also reported a history of having difficulty managing his temper but that it was no longer a concern.  

Difficulties with a depressed mood or a loss of interest in these activities were denied.  Current or past suicidal ideations, intent, plan or attempts were denied.  He reported that he lived with his wife and that he was declining mental health services.  The provider found that the Veteran appeared alert, oriented and reasonably cooperative with pressure-pushed speech and an appropriate mood and flat affect.  Thought process was found to be tangential and thought content was found to have no unusual content while insight and judgment were found to be fair.  Suicidal/homicidal ideations, aggressive thoughts or perceptual disturbances were denied.

Based on the above evidence, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent prior to December 2, 2015.  While he clearly experienced symptoms associated with PTSD during that time, the symptoms were not consistent with or "like or similar to" those explicitly listed in the schedular rating criteria.

Of note, multiple examiners' description of the Veteran's symptoms is not consistent with a higher rating.  Specifically, the July 2008 VA examiner noted that the Veteran's PTSD was "chronic and mild" and that his level of personal and social adjustment was "mildly impaired" due to PTSD.  Similarly, in July 2014, several years later, an examiner reflected that the Veteran's symptoms were "mildly severe."  While the language used to describe the level of impairment was seemingly increased from mild to mildly severe over that time period, the symptomatology as described by the Veteran was similar.  

For example, in 2008, the Veteran reported nightmares, sleep difficulties, intrusive thoughts, and flashbacks; the medical evidence reflected normal appearance, good hygiene and grooming, cooperation in the interview, oriented to person, place, and time, normal mood and speech, normal to constricted affect, rational thought processes, and no evidence of suicidal or homicidal ideation, hallucinations, delusions, obsessions, compulsions, phobias, or ritualistic behaviors, intact memory and concentration, good insight and judgment.  

In the July 2014 VA examination, similar to the July 2008 examination, he reported recurrent memories, nightmares, avoidance, sleep disturbance, irritability, flattened affect, and anxiety; the medical evidence reflected that he was alert and oriented, coherent, with good hygiene and grooming, flat affect, normal mood, but without evidence of delusions or hallucinations, appetite disturbance, and suicidal or homicidal ideation.  The multi-year span of time also consistently showed that he was not prescribed psychiatric medications, had not received psychiatric treatment, and had no psychiatric hospitalizations during that period.

Further, while the Veteran's treating VA licensed clinical social worker noted that he was experiencing "ongoing severe PTSD symptoms in the categories of arousal, intrusion and avoidance" in an August 2008 VA treatment note, such reflect the Veteran's subjective reports as they were included under the subheading "[c]hief complaint/symptoms," suggesting that these were the Veteran's subjective reports of severity rather than a clinical determination.  Similarly, this same VA licensed clinical social worker diagnosed the Veteran has having "PTSD, [c]hronic, [s]evere" in a September 2008 VA treatment note.  However, the provider did not specify or explain why the Veteran's PTSD would constitute a finding of severe.  

Next, although the Veteran expressed his fear of being seen as "crazy" in a September 2008 VA treatment note, the treating VA licensed clinical social worker validated his concerns about his coping skills and encouraged his participation in a PTSD skills group.  He expressed similar concerns in August 2008 and was noted to be responsive to reassurance and education about PTSD by the treating licensed clinical social worker.  

Further, while the July 2014 VA examiner checked the criterion for "[i]rritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects" under the PTSD Diagnostic Criteria section of the examination, this criterion contains standard language and was not a narrative containing a determination or finding of the examiner.  The record reflects no instance in which the Veteran reported that his irritability and/or angry outbursts resulted in verbal or physical aggression toward people objects and consistently reported avoidance behaviors throughout this appeal period.  In addition, there is no indication in the record that any such irritability or angry outbursts resulted in occupational and social impairment. 

Next, while the evidence suggests that the Veteran's symptoms were worsening in a September 2015 treatment note, with on-going intrusive thoughts, anxiety, sleep disturbance, feelings of being overwhelmed, hypervigilance, avoidance, and self-reported declining mental health, he was still oriented, cooperative, with an appropriate mood, flat affect, tangential thought process, normal thought content, fair insight and judgment, and no suicidal or homicidal ideations, aggressive thoughts, or perceptual disturbances, it was not until the December 2015 VA examination that the symptoms warranting a higher rating were identified.

Therefore, on balance, the evidence prior to December 2, 2015, was not consistent with symptoms of a higher rating such as flattened affect (shown), speech disturbance (not shown), panic attacks (not shown but anxiety was noted), difficulty understanding complex commands (not shown), memory impairment (mild), impaired judgment (not shown), impaired abstract thinking (not shown), disturbance of motivation and mood (not shown).  In addition, the Board has considered symptoms which are like or similar to the criteria such as recurrent memories, nightmares, avoidance, sleep disturbance, irritability, hypervigilance, and flashbacks but the level of disability caused by these symptoms is consistent with the current rating for that period.  

Moreover, it should be noted that the Veteran had a long-term marriage of 40+ years and although on one occasion was noted to have a distant relationship with his son, he and his wife moved during the course of the appeal to be closer to his son and grandchildren suggesting an improvement in the relationship during this time period.  It also appears that while he had limited social interaction, he tried to attend church with his wife and enjoyed activities such as fishing and gardening.  Moreover, he self-reported no major work-related disruptions or impairment due to PTSD symptoms while he was employed and indicated that his symptoms, in fact, improved after he retired.  In sum, the over-all the clinical picture reflects "difficulty" in establishing and maintaining effective work and social relationships consistent with a 50 percent rating, but no more.

Rating in Excess of 70 Percent for PTSD Since December 2, 2015

In a December 2015 VA examination report, the Veteran reported worsening symptoms, including social isolation, no contact with his family, and few friends or social contacts.  He reported that he was short-tempered, that he sometimes could not tolerate his wife either and that his irritability impacted his relationship with her.  There was no change in occupational history or educational history since his last examination.  He denied all forms of inpatient or outpatient treatment or the use of medication.  Suicidal ideation or attempts, and significant violence were denied.  

Other symptoms were reported to include a depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short-and-long term memory, a flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships and impaired impulse control.  The examiner noted that the Veteran was well-groomed and dressed appropriately, that he maintained good eye contact and that he appeared to be tense, anxious and talked almost non-stop.  Speech was noted to be somewhat pressured as if his thoughts were racing.  Affect was found to be flat and inappropriate and, although he was engaged in the examination, he was emotionally flat and distant.  

The examiner also noted that the Veteran was able to retain only highly learned material while forgetting to complete tasks and that he suffered from impaired impulse control such as unprovoked irritability with periods of violence.  The examiner found that the Veteran's level of occupational and social impairment constituted occupational and social impairment with reduced reliability and productivity.

Based on this examination, the Veteran's rating for PTSD was increased to 70 percent.  The issue is whether this evidence supports a rating in excess of 70 percent rating, which the Board finds that it does not.  

As noted above, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this case, the evidence does not support a finding that the Veteran's symptoms are consistent with, or like or similar to, the criteria for a 100 percent rating.

There is no doubt that the Veteran reported worsening symptoms of PTSD at the time of the December 2015 examination.  While he continued to complain of depressed mood, anxiety, sleep impairment, flattened affect, and was not on any psychiatric medications, his complaints newly included marital difficulties, short temper, having no friends or social engagement, memory impairment, disturbance of motivation and mood, and impaired impulse control.  

Nonetheless, the examiner did not find impaired abstract thinking or gross impairment in thought processes or communication.  Moreover, the Veteran did not report and the December 2015 VA examiner did not find delusions, hallucinations, grossly inappropriate behavior and/or suicidal ideations.  While the Veteran reported that he had a violent response to being wakened, he denied significant violence, legal issues, or behavior problems.  Next, he did not report an inability to perform activities of daily living and was noted to be well-groomed and dressed appropriately.  Finally, while the December 2015 VA examiner found impairment to short and long-term memory, memory loss for names of close relatives, his own occupation or own name was not found.  Therefore, for the foregoing reasons, the Veteran is not entitled to a rating in excess of 70 percent for PTSD since December 2, 2015.

For both periods on appeal, the Board has also considered the Veteran's lay statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  

Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions and clinical evidence greater probative value.  As such, these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as nightmares, sleep difficulties, intrusive thoughts, flashbacks, panic, anxiety, avoidance, social isolation, strained family relationships, irritability, depressed mood, and memory impairment, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of memory, impaired judgment, disturbances of motivation and mood, panic or depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned ratings.  In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

For all the foregoing reasons, the preponderance of the evidence is against assignment of higher rating for PTSD at any pertinent point.  Therefore, the appeals are denied.

TDIU Prior to December 2, 2015

The Veteran generally contends that his service-connected disabilities, to specifically include PTSD, prevented him from maintaining his employment and that such disabilities also prevent him from obtaining and maintaining employment prior to December 2, 2015.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).

In determining whether a veteran is unemployable for VA purposes, consideration may be given to his or her level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran contends that he is unemployable and has not worked as a result of his service-connected PTSD.  The record reflects that he retired from work in 2005 after 30 years of employment and has been in receipt of Social Security Administration benefits based on age.  He has already been granted a TDIU for the rating period beginning December 2, 2015.

For the period prior to December 2, 2015, the Veteran was service-connected for PTSD at 50 percent disabling and tinnitus at 10 percent disabling.  The combined rating for compensation purposes was 60 percent, and he failed to meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  

A TDIU can still be awarded under 38 C.F.R. § 4.16(b) if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).  

After a review of all the evidence, lay and medical, the weight of the evidence demonstrates that the criteria for referral a TDIU are not met for the period prior to December 2, 2015, in that the weight of the evidence is against a finding that the Veteran was unable to secure (obtain) or follow (maintain) substantially gainful employment due to the service-connected disabilities.

In a July 2008 VA PTSD examination, the Veteran reported that he had retired from work in 2005 and that he had worked for 30 years at a package delivery company. He denied a history of major work-related disruptions or impairment secondary to his PTSD symptoms.  The examiner found that the Veteran's PTSD symptoms caused mild disruptions in the overall quality of his life and would not suggest any significant work-related difficulties at this time if he were to seek employment.  A July 2014 VA examination noted that the Veteran has been retired since 2005 and that he has not worked since that time.

The Board notes the Veteran's general assertions that he was unable to work due to his service-connected PTSD; he has not asserted that his other service-connected disability impacts his employment.  However, he has also reported that he had experienced no major disruptions in his 30 year career due to his PTSD symptoms.  Moreover, while he has reported difficulty controlling his anger and angry outbursts, he has not reported being involved in any assaults or altercations or legal difficulties that could suggest an inability to obtain or maintain employment.

The Board has weighed and considered the Veteran's statements that the service-connected disabilities rendered him unable to work prior to December 2, 2015; however, his statements regarding the reason for his unemployability prior to that time are inconsistent with his reports to his medical providers that he did not have any problems with PTSD while he was working.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion that he was unemployable prior to December 2, 2015, because of PTSD.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  

Further, the Board places higher probative value on the statements made to the medical providers because such histories reported by the Veteran for treatment purposes are of more probative value than the assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As such, the Board cannot find that the service-connected PTSD alone was of sufficient severity to produce unemployability prior to December 2, 2015.  See Hatlestad, 5 Vet. App. at 529.  For these reasons, although the Veteran was not employed prior to December 2, 2015, the weight of the credible evidence demonstrates that the criteria for a TDIU, including consideration under the provisions of 38 C.F.R. § 4.16(b), have not been met or more nearly approximated, and a referral to the Director of Compensation Service for consideration of a TDIU under 38 C.F.R. § 4.16(b) is not warranted.

VA's Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to the duty to notify for TDIU, a letter dated in November 2015 advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU as well as his and VA's responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date.  In addition, neither he nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Under these circumstances, the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, service treatment records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  While the Veteran reported that he had participated in sessions at the Vet Center in a September 2015 VA treatment note, he has not completed an authorization form to allow VA to obtain such records.  

Letters dated in June 2007, October 2008 and July 2014 requested that he provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disabilities; however, he did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  Further, it appears that he may not have received any treatment from 2008 until 2014.  Nonetheless, the Board emphasizes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Next, the Veteran is in receipt of SSA benefits; however, he has not reported, and the record does not otherwise reflect, that he is in receipt of SSA disability benefits. Moreover, he has consistently reported that he retired from work in 2005. A January 2016 inquiry from the SSA suggests that he is not in receipt SSA disability benefits.  As he is receiving SSA retirement benefits, there were would be no outstanding SSA medical records that are relevant to the claims. 

Further, was provided with VA examinations in July 2008, July 2014, and December 2015, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the appeal.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial rating in excess of 50 percent for PTSD prior to December 2, 2015 is denied.

An initial rating in excess of 70 percent for PTSD since December 2, 2015 is denied.

Referral for a TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


